DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions 
1.         Claims 8 and 10-14 as currently amended in filing of 12/17/2021 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, claims 8 and 10-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Allowable Subject Matter
2.         Claims 1, 3-8 and 10-21 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the scroll compressor, comprising: the economizer injection inlet formed through the compressor housing and in fluid communication with the compression chamber via the compression inlet ports; an intermediate pressure chamber formed in the compressor housing between the non- orbiting scroll member and the compressor housing; and a discharge outlet in fluid communication with the compression chamber of instant independent claims 1 and 8; and the economizer injection inlet formed through the upper housing portion of the compressor and in fluid communication with the compression chamber via the compression inlet ports; and a discharge outlet in fluid communication with the compression chamber and formed through the upper housing, wherein the upper housing portion and the non-orbiting scroll member are sealingly engaged, thereby forming an intermediate pressure chamber therebetween of instant independent claim 15.
The following references (US 20140134030 A1) to STOVER; Robert C. et al., (US 6413058 B1) to Williams; John R. et al., (US 6293776 B1) to Hahn; Greg et al., (US 20110058971 A1) to Hahn; Gregory W., (US 20190101120 A1) to PEREVOZCHIKOV; Michael M. et al., and (US 20140072466 A1) to AKEI; Masao et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 8 and 15. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763
05/06/2022